UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* SPDR S&P Russia ETF, a series of the SPDR Shares Index Funds Trust (Name of Issuer) Shares of Beneficial Interest (Title of Class of Securities) 78463X558 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ X ]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment contain­ing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise sub­ject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 SCHEDULE 13G SPDR Shares Index Funds Trust SPDR S&P Russia ETF CUSIP No. 78463X558 CUSIP No. 78463X558 1. Names of Reporting Persons I.R.S. Identification Nos. of Above Persons (Entities Only) Robert W. Baird & Co. Incorporated 39-6037917 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Wisconsin 5.
